Citation Nr: 9934245	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $814.20.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Denver, Colorado VA Regional Office (RO), which determined 
that the veteran was unjustly enriched by receiving duplicate 
payments for his son and that there was no financial 
hardship.

The Board has broadly accepted the veteran's February 1998 VA 
Form 9 as a substantive appeal to the above issue.  The Board 
notes that the Committee denied waiver of overpayment for a 
separate issue in the amount of $555.27 in January 1998 and 
that the February 1998 VA Form 9 addresses such issue.  
However, it not clear from the evidentiary record whether 
such document has been received and accepted as a notice of 
disagreement by the proper division, and thus, the Board 
makes no determination on this issue.  Moreover, it appears 
that the veteran may have raised the issue of creation of the 
overpayment in the amount of $555.27.  It does not appear 
that the RO has had the opportunity to address this issue.  
Absent a notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  All steps required for 
jurisdiction have not been satisfied.  Therefore, the issue 
is referred to the RO for appropriate action.  Black v. 
Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  The veteran was awarded a total evaluation and basic 
eligibility for Chapter 35 Dependents' Educational Assistance 
by a November 1996 rating decision.

2.  In January 1997, the veteran was notified that his 
disability compensation award included additional benefits 
for his dependent son based on his continued school 
attendance.

3.  In March 1997, the veteran's dependent son was awarded 
Chapter 35 Dependents' Educational Assistance benefits 
retroactive to January 1997. 

4.  In June 1997, the RO reduced the veteran's award of 
compensation to remove his son as his dependent effective 
January 13, 1997 as a result of his dependent son's receipt 
of benefits payments under another VA program; this resulted 
in an overpayment of $814.20.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $814.20, 
resulting from the veteran's disability compensation 
overpayment.


CONCLUSION OF LAW

Recovery of an overpayment of compensation in the amount of 
$814.20 would not be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a waiver of the overpayment of 
$814.20.  After review of the record, the Board finds that 
the veteran's indebtedness is not the result of 
misrepresentation or bad faith.  However, the Board also 
finds that it is not contrary to equity and good conscience 
to deny a waiver of recovery of the overpayment of $814.20.

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1999) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2)(1999).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  38 C.F.R. 
§ 1.965(b)(3)(1999).  The Board also noted that any 
misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b)(1999).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1999). 

The evidence reflects that the veteran was in receipt of a 
total evaluation for disabilities which have been determined 
to be permanent.  In November 1996, the veteran was notified 
that his dependents were eligible for Dependents' Educational 
Assistance under Chapter 35.  At that time, the veteran was 
provided information concerning Chapter 35 Dependents' 
Educational benefits including a copy of pamphlet 22-73-3. 

In December 1996, the veteran submitted a VA Form 21-674b 
verifying school attendance of his son since September 1996.  
In January 1997, the RO notified the veteran that his 
disability compensation payments had been amended to include 
payments for his son until June 1, 2000 based on his school 
attendance.  The veteran was notified that he was required to 
inform the VA immediately of any change in the number or 
status of his dependents.  

The veteran's son submitted an application for Chapter 35 
benefits in January 1997.  According to VA Form 22-8945, 
Educational Award, the veteran's son was awarded Chapter 35 
benefits in March 1997 retroactive to January 13, 1997.  In 
April 1997, the RO notified that the veteran that information 
had been received showing that his dependent son had been 
awarded Chapter 35 Dependents' Educational Assistance 
benefits effective January 13, 1997.  The RO proposed an 
adjustment to his disability compensation benefits effective 
from that date, and notified him that this action would 
result in an overpayment of benefits.  A June 1997 letter 
notified him that such action had been completed.

In a July 1997 financial status report, the veteran reported 
that his total monthly expenses of $2,329.88 exceed his total 
monthly income of $2,174.00 by $155.28 and that he had cash 
in the bank in the amount of $10,765.00 which was earmarked 
for an addition to his house.  In a July 1997 statement, the 
veteran requested waiver of the overpayment of $814.20.  In 
an August 1997 decision, the Committee determined that that 
the veteran was at fault, was unjustly enriched as duplicate 
benefits were received and there was no financial hardship on 
the part of the veteran.  The Committee accordingly denied 
waiver in the amount of $814.20.

The Board finds that the overpayment was created when the 
veteran's son was receiving Chapter 35 Dependents' 
Educational benefits while the veteran was also receiving 
additional disability compensation for school attendance for 
him as a dependent.  The Board notes that VA law provides 
that benefits paid on behalf of a child shall be discontinued 
effective the day preceding the beginning date of educational 
assistance allowance.  38 C.F.R. § 3.503(h) (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations.  See Morris v. Derwinski, 1 Vet.App. 260, 
265 (1991).

The Board notes that the VA took action to amend the 
veteran's monthly disability compensation when Chapter 35 
benefits were awarded to the veteran's son.  The Board does 
not find fault on the part of the veteran, as the RO had 
knowledge of all events and the overpayment was, in part, 
created by expected delay in the processing of the award of 
the chapter 35 benefits and the due process delay in the 
reduction of the compensation award.  

The Board finds that collection of this debt would not 
deprive the veteran or his family of the basic necessities or 
otherwise violate the standard of equity and good conscience.  
Although the veteran has reported that his expenses exceed 
his income, the Board finds no undue hardship would result 
from the collection of the overpayment.  The veteran monthly 
expenses include such items as bug spray, cable and movies, 
donations, subscriptions, and activities, which are not basic 
necessities.  Moreover, the veteran has reported that the 
cash in excess of $10,000 has been earmarked for an addition 
to his home.  The Board notes that the amount of the 
overpayment is $814.20.  Thus, the Board finds that a claim 
of undue hardship is not persuasive.

Additionally, the collection of the debt would not defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, which was payment of 
additional compensation on the basis that his son was 
attending college.  The purpose of providing for the 
educational expenses of the veteran's son are not defeated 
because Chapter 35 benefits were received for this purpose.   
The Board further finds that waiver of recovery of the 
overpayment would constitute unjust enrichment by creating an 
unfair gain to the veteran because he accepted payment of 
additional compensation on the basis that his son was 
attending college while his son received additional payments 
for the same purpose.  Thus, the veteran accepted funds to 
which he was not legally entitled.  See 38 C.F.R. § 3.503(h).  
The evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

As the Board concludes that the collection of the 
indebtedness would not deprive him of the basic necessities 
of the life, the Board finds that recovery of the overpayment 
of $814.20 would not be against the principles of equity and 
good conscience.  Accordingly, waiver of recovery of the 
overpayment is denied.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $814.20 is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

